review dismissed as improvidently allowed March 24, 1994Max A. McKENZIE and Debra A. McKenzie, Respondents on Review, v. PACIFIC HEALTH & LIFE INSURANCE COMPANY, an Oregon corporation, Petitioner on Review.Martin E. Hansen, of Karnopp, Petersen, Noteboom, Hubei, Hansen & Arnett, Bend, argued the cause for petitioner on review. With him on the petition were Howard G. Arnett and Brian L. Gingerich, Bend.W. Eugene Hallman, of Mautz, Hallman, Pendleton, argued the cause and filed the response for respondents on review.Bruce J. Brothers, of Brothers, Drew & Steelhammer, Bend, filed a brief amicus curiae on behalf of Oregon Trial Lawyers Association.*477Carson, Chief Justice, and Gillette and Fadeley, Justices, would not have dismissed.